EXHIBIT 10.1

Amendment 1 to Sub-Sublease

This Amendment (this “Amendment”) is effective as of the date of last signature
below (“Amendment Effective Date”) by and between Verily Life Sciences LLC
(“Sub-Sublandlord”) and Cortexyme, Inc. (“Sub-Subtenant”) Reference is made to
that certain Sub-Sublease by and between the Parties, dated as of June 18, 2018
(the “Sub-Sublease”).  All capitalized terms not defined herein shall have the
meaning assigned to them in the Sub-Sublease.

For good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties hereby agree as follows:

1.

Sub-Subleased Premises.

 

a.

“Sub-Subleased Premises” shall mean, for all purposes of the Sub-Sublease (as
hereby amended), “portions of the Building consisting of (a) approximately 3,185
rentable square feet (“Original Space”) and, as of May 1, 2019, (b)
approximately 279 rentable square feet (“New Space”), in each case, as more
particularly shown on Exhibit A attached hereto and made a part hereof”.

 

b.

Exhibit A of the Sub-Sublease shall be deleted and replaced in its entirety with
Exhibit A attached hereto.

 

c.

Exhibit B of the Sub-Sublease shall be deleted and replaced in its entirety with
Exhibit B attached hereto.

2.

Base Rent. “(a) Base Rent.  In consideration of the Original Space, on or before
the date that is thirty (30) days after the Commencement Date, Sub-Subtenant
shall pay to Sub-Sublandlord base rent for the entire Sub-Sublease Term in the
amount of One Million One Hundred Thousand and No/100 Dollars ($1,100,000.00),
which shall be paid and satisfied in full on the Closing Date by the issuance to
the Sub-Sublandlord of a number of shares of the Sub-Subtenant’s Series B
Preferred Stock (the “Base Rent Shares”) equal to the Base Rent divided by the
purchase price per share of Series B Preferred Stock under the Purchase
Agreement rounded down to the nearest whole share (the “Price Per Share”).  In
consideration of the New Space, on or before April 1, 2019, Sub-Subtenant shall
pay to Sub-Sublandlord base rent for the entire Sub-Sublease Term in the amount
of $62,900 (“New Space Rent”). “Base Rent” means, collectively, Base Rent Shares
and New Space Rent.”

3.

California Civil Code Section 1938 Statement.  For purposes of Section 1938(a)
of the California Civil Code, Sub-Sublandlord hereby discloses to Sub-Subtenant,
and Sub-Subtenant hereby acknowledges, that neither the Sub-Sublease Premises
(including the Original Space and the New Space) nor the Premises have undergone
inspection by a Certified Access Specialist (CASp) to the actual knowledge of
Sub-Sublandlord.  In addition, the following notice is hereby provided as
required by Section 1938(e) of the California Civil Code: A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  

4141-7692-1374.1

--------------------------------------------------------------------------------

 

The parties shall mutually agree on the arrangements for the time and manner of
the CASp inspection, the payment of the fee for the CASp inspection, and the
cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises; Sub-Subtenant,
having read such notice and understanding Sub-Subtenant’s right to request and
obtain a CASp inspection and with advice of counsel, hereby elects not to obtain
such CASp inspection.

4.

Miscellaneous.  Except as set forth in this LOA, all terms of the Sub-Sublease
shall remain unchanged and in full force and effect.  Any conflict between the
terms of the Sub-Sublease and this LOA with respect to the subject matters
herein are intended to be resolved in favor of this LOA.

The Parties acknowledge acceptance of the terms and conditions of this LOA as of
the LOA Effective Date and have caused their respective duly authorized
representatives, acting as agent(s), to execute this LOA:

 

Verily Life Sciences LLC

 

 

 

 

 

 

Name:

 

/s/ Andrew Conrad

 

 

 

Title:

 

Authorized Signatory

 

 

 

Date:

 

4/2/2019

 

 

 

Cortexyme, Inc.

 

 

 

 

 

 

Name:

 

/s/ Kristen Gafric

 

 

 

Title:

 

Senior VP, Legal & Administration & Corporate Secretary

 

 

 

Date:

 

3/29/2019

 

 

 

 

4141-7692-1374.1

2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
OUTLINE OF SUB-SUBLEASED PREMISES

[g0wunaxnwv5z000001.jpg]

 

 

4141-7692-1374.1

A-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

LIST OF FF&E

 

Location

Quantity

Item

Lab

20

Hanson Lab benches w/ drawer sets

Lab

1

Chemistry sink

Admin

4

Private offices

Admin

19

60" AMQ-ACTIV Adjustable Desks with drawer sets

Admin

19

Chairs

Conference room

10

Rolling chairs

Conference room

1

Conference table

Conference room

1

Video conference system

 

 

4141-7692-1374.1

B-1

 

 